Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In response to the IDS filed 7/5/22, claims 1-26 and 28-32 remain in the instant application, all of which are ready for reconsideration.



Allowable Subject Matter
Claims 1-26 and 28-32 are allowed.
The IDS filed 7/5/22 has been considered. 
The following is an examiner’s statement of reasons for allowance:
Claims 1, 15, 28 are directed to one or more method, apparatus and system for adaptive address tracking and prefetching optimization while minimizing operational complexity typically associated with prefetching. These claims contain allowable subject matter over the cited prior art because the cited prior art does not teach or fairly suggest the combination of all limitations as in the instant claims.  In particular, the claimed limitation(s) below appear to distinguish the claims over the cited art, which can be found in the independent claims to include the following limitations, in combination with limitations not explicitly reproduced below, which pertain to: Modifying the data structure based, at least in part, on one or more metrics pertaining to prefetch performance, including updating a reference of at least one node of the data structure that references a respective entry of the dataset … removing a selected node from the data structure based, at least in part, on at least one metric pertaining to prefetch performance within an address range represented by the selected node; invalidating an entry of the dataset associated with the selected node; and associating the address range represented by the selected node with a no-track indicator, the no-track indicator configured to prevent subsequent creation of one or more nodes representing the address range within the data structure.  It was agreed that the combination of references, with emphasis on Pugsley @ 0053 & 0059 did not teach nor render obvious the combination of features in the amended independent claims pertaining to “invalidating an entry of the dataset associated with the selected node; and associating the address range represented by the selected node with a no-track indicator, the no-track indicator configured to prevent subsequent creation of one or more nodes representing the address range within the data structure”.
	The most relevant prior art found is understood to include: Benzion (US PGPUB
#20120278560), Freedman (US PGPUB # 20100306222), Trachtman (US patent # 70001927) & Pugsley (US PGPUB # 20190087341).
Dependent claims are allowable based on dependency merits.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email for unofficial correspondence at marwan.ayash@uspto.gov.  The examiner can normally be reached 9a-730p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133

/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133